Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-11-2005

Conerly v. Yates
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1039




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Conerly v. Yates" (2005). 2005 Decisions. Paper 433.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/433


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-1039
                               ________________

                               ALVIN CONERLY,

                                                Appellant

                                          v.

                             WARDEN S. A. YATES

                   ____________________________________

                 On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                            (D.C. Civ. No. 03-cv-01831)
                 District Judge: Honorable Christopher C. Conner
                 _______________________________________


                   Submitted Under Third Circuit LAR 34.1(a)
                               October 3, 2005

              Before: ALITO, SMITH and COWEN, Circuit Judges

                             (Filed October 11, 2005)


                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Alvin Conerly appeals the District Court’s order denying his motion for
reconsideration of the order denying his petition filed pursuant to 28 U.S.C. § 2241. In

his petition, Conerly challenged a decision of the United States Parole Commission. The

District Court denied his petition and subsequent motion for reconsideration, and Conerly

filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

legal conclusions is plenary, and we review the Parole Commission’s findings of facts for

whether there is a rational basis for its conclusions in its statement of reasons. Funari v.

Allenwood Fed. Corr. Inst., 218 F.3d 250, 254 (3d Cir. 2000). The procedural history of

this case and the details of Conerly’s claims are well-known to the parties, set forth in the

District Court’s opinion, and need not be repeated here.

       Conerly raises five issues on appeal. First, he contends that the District Court

erred in failing to address one of his claims. Second, he asserts that the Commission did

not consistently apply its regulations in determining his severity offense category. He

further argues that it employed the same criteria twice. Conerly contends that the

Commission should have granted him credit for time served on his state sentence.

Finally, Conerly asserts that the Commission disregarded his age at the time of his

offense. After a review of the record and the arguments of the parties, we agree with the

District Court’s resolution of these issues. Because the District Court addressed the issue

of whether Conerly was entitled to credit for time in state custody in his other § 2241

petition, it did not err in failing to address the issue in this case.



                                                 2
      Accordingly, for essentially the reasons set forth by the District Court, we will

affirm the District Court’s judgment.




                                            3